In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00041-CR



        ALEXIS DAVID SANDOVAL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 183rd District Court
                Harris County, Texas
              Trial Court No. 1475969




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION

       Alexis David Sandoval was adjudicated guilty of robbery causing serious bodily injury

and was sentenced to three years’ imprisonment.            In connection with the judgment of

adjudication, Sandoval and his counsel signed a “Waiver of Appeal,” which stated, “As part of

my agreement with the prosecutor to plead true, I agree to waive any right to appeal I may have

concerning any issue or claim in this case, including my plea [of] true or admission of guilt.”

       On June 3, 2021, we informed Sandoval, through appointed defense counsel, of the

apparent defect in our jurisdiction over his appeal and afforded him an opportunity to respond

and, if possible, cure such defect. We further informed the trial court that, considering the

circumstances, the certification of right of appeal was incorrect. We have since received a

corrected certification from the trial court that indicates that Sandoval waived the right of appeal.

In addition, counsel for Sandoval filed a response to our letter, stating that, in view of Sandoval’s

written waiver of the right of appeal and the trial court’s certification, which confirms that

waiver, she is of the opinion that this Court lacks jurisdiction to hear Sandoval’s appeal.

       Sandoval has no right of appeal as a result of his explicit, written waiver of that right.

We, therefore, dismiss this appeal for want of jurisdiction.



                                              Ralph K. Burgess
                                              Justice

Date Submitted:        July 20, 2021
Date Decided:          July 21, 2021

Do Not Publish

                                                 2